1
     Ben Bedi (State Bar No. 172591)
2    ben.bedi@ecotechlaw.com
     Dara Tabesh (State Bar No. 230434)
3    dara.tabesh@ecotechlaw.com
     ECOTECH LAW GROUP, P.C.
4
     5 Third St. Ste. 700
5    San Francisco, California 94103
     Telephone: (415) 503-9164
6    Facsimile:      (415) 651-8639
7
     Attorneys for Defendant Syrinix, Inc.
8
     Blake H. Frye (pro hac vice)
9    HILL, KERTSCHER & WHARTON, LLP
     3350 RIVERWOOD PKWY, Suite 800
10   Atlanta, GA 30339
11   Tel: 770-953-0995
     E-mail: bhf@hkw-law.com
12
     Attorneys for Plaintiff Blacoh Fluid Controls, Inc.
13
14
                                   UNITED STATES DISTRICT COURT
15
16                              NORTHERN DISTRICT OF CALIFORNIA

17                                           SAN JOSE DIVISION
18                                                     )
19                                                     ) Case Number: 5:17-cv-04007-NC
                                                       )
20   BLACOH FLUID CONTROLS, INC.                       ) ORDER OF DISMISSAL WITH
         Plaintiff,                                    ) PREJUDICE
21                                                     )
22          vs.                                        )
                                                       )
23   SYRINIX, INC.                                     )
          Defendant.                                   )
24                                                     )
25                                                     )
                                                       )
26                                                     )
27
28
           PURSUANT TO THE PARTIES’ STIPULATION OF DISMISSAL WITH
1
2    PREJUDICE, IT IS SO ORDERED.
                                                        ISTRIC
3                                                  TES D      TC
                                                 TA




                                                                            O
4




                                             S




                                                                             U
                                           ED




                                                                              RT
5




                                       UNIT
                                                             TED
6
     Dated: January 16, 2020
                                                     GRAN
                                             _____________________________
                                             Hon. Nathanael Cousins




                                                                                  R NIA
                                             United States Magistrate Judge
7
                                                                      . Cousins



                                        NO
                                                          thanael M
                                                 Judge Na




                                                                                  FO
8




                                         RT




                                                                              LI
9
                                                ER


                                           H




                                                                            A
                                                     N                       C
10                                                                     F
                                                         D IS T IC T O
                                                               R
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
